MEMORANDUM *
Clinton Brown Miles, an inmate in federal prison, brought an action under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), against Michael D. Jones, the prison dentist, and Charles A. Daniels, the prison warden, because of a 19-month delay in obtaining dentures. We affirm the district court’s summary judgment in favor of both Jones and Daniels.
1. There is no genuine factual dispute that Jones acted “within the scope of his office or employment” at al. relevant times, thus barring any Bivens action against him. 42 U.S.C. § 233(a); see Carl*592son v. Green, 446 U.S. 14, 20, 100 S.Ct. 1468, 64 L.Ed.2d 15 (1980). As required by Oregon law, Jones’ interactions with Miles all occurred “substantially within the time and space limits authorized by [his] employment.” Fearing v. Bucher, 328 Or. 367, 977 P.2d 1163, 1166 (1999). Jones’ remark that Miles “was responsible for loosing [sic] all of his teeth” does not turn into triable issues either whether Jones was “motivated, at least partially, by a purpose to serve [his] employer” or whether his acts were “of a kind that [he] was hired to perform.” Id.
2. There is no genuine factual dispute that Daniels was not deliberately indifferent toward Miles. He responded promptly to each of Miles’ complaints and gave several reasons why Miles could not be moved to the top of the routine dental care list. His response to Miles’ October 2003 complaint was affirmed by both the Bureau of Prisons’ regional office and its central office. Miles’ medical condition was also not as exigent as that of the petitioner in Hunt v. Dental Dep’t, 865 F.2d 198 (9th Cir.1989), who suffered from bleeding and infected gums and had his request to be placed on a soft food diet denied. See id. at 199. Miles visited sick call because of constipation only once during his time in prison. Finally, unlike the medical staff as to whom a triable issue was found in Hunt, Daniels is a prison administrator not directly entrusted with inmates’ medical care. His position is analogous to that of the Director of the Arizona Department of Corrections in Hunt, who “played [no] role in denying Hunt medical care” and “cannot be held vicariously liable for the fault of [medical] personnel at [the prison].” Id. at 200.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.